On August 30, 1995, the Court found the defendant in violation of the conditions of his suspended sentence and it was the judgment of the Court that defendant’s prior suspended sentence for the offense of Domestic Abuse, a Felony, is revoked and that the defendant be and he is hereby sentenced to a term of five (5) years in the Montana State Prison. That prior to becoming eligible for parole or early release the defendant shall successfully complete the Montana State Prison alcohol program or an appropriate community alcohol program. It is the recommendation of the Court that as a condition of parole or early release the defendant shall abide by all of the conditions and provisions of the Judgment done in open Court on the 1st day of December, 1993, and the defendant shall pay the additional public defender’s fees in the amount of Two Hundred Fifty-five Dollars ($255.00). The defendant shall receive credit for seventy-eight (78) days jail time which he has previously served.
On October 19, 1995, the Defendant’s application for review of that sentence was heard by the Sentence Review Division of the Montana Supreme Court.
The Defendant was present and proceeded Pro Se. The state was not represented.
Before hearing the application, the Defendant as advised that the Sentence Review Division has the authority not only to reduce the sentence or affirm it, but also to increase it. The defendant was further advised that there is no appeal from a decision of the Sentence Review Division. The defendant acknowledged that he understood this and stated that he wished to proceed.
Rule 17 of the Rules of the Sentence Review Division provides : "The sentence imposed by the District Court is presumed correct, and the sentence will not be reduced or increased unless it is deemed clearly inadequate or excessive.” (Section 45-18-904(3), MCA.) The Division finds that the reasons advanced for modification are insufficient to hold that the sentence imposed by the District Court is inadequate or excessive.
After careful consideration, it is the unanimous decision of the Sentence Review Division that the sentence shall be affirmed.
Done in open Court this 19th day of October, 1995.
Hon. John Warner, Chairman, Hon. Ted O. Lympus, Member, Hon. Jeffrey M. Sherlock, Member.
The Sentence Review Board wishes to thank Gregory Scott Mims for representing himself in this matter. '